t c memo united_states tax_court paul mifsud and marta g mifsud petitioners v commissioner of internal revenue respondent docket no filed date b gray gibbs for petitioners charles a baer for respondent memorandum findings_of_fact and opinion chiechi judge respondent determined the following de- ficiencies in and fraud penalties under sec_6663 on peti- tioners' federal_income_tax tax all section references are to the internal_revenue_code in effect for the years at issue all rule references are to the tax_court rules_of_practice and procedure fraud year deficiency penalty dollar_figure dollar_figure big_number big_number big_number big_number in respondent's answer respondent alleged in the alterna- tive inter alia that petitioners fraudulently and with intent to evade tax understated their income_tax_liability for and in the amounts of dollar_figure dollar_figure and dollar_figure respectively the issues remaining for decision are do petitioners have unreported income reconstructed under the bank_deposits method for and we hold that they do in the amounts of dollar_figure dollar_figure and dollar_figure respectively ’ are petitioners liable for the fraud_penalty under sec_6663 for each of the years and we hold that they are did the period of limitations for prescribed by sec_6501 expire in light of our holding in above we hold under sec_6501 that it did not during the trial in this case the parties agreed that petitioners have unreported income attributable to their personal_use of restaurant goods for each of the years at issue in the amount of dollar_figure findings_of_fact some of the facts have been stipulated and are so found at the time the petition was filed petitioners paul mifsud mr mifsud and maria g mifsud ms mifsud resided in hudson florida ms mifsud emigrated from malta to the united_states around or when she was years old mr mifsud who was one of ten children and his father also named paul mifsud em- igrated from malta to the united_states in when mr mifsud was around years old and his father was around years old one of mr mifsud's brothers and one of his sisters had pre- viously emigrated to the united_states in and re- spectively mr mifsud's mother and two of his brothers em- igrated to the united_states in and his other brothers came to the united_states thereafter at the time of the trial in this case mr mifsud's mother who was still living in the united_states was years old and very ill at that time she was living on funds that mr mifsud and certain of his siblings sent to her for her care and on social_security payments which she was receiving and which were attributable to the earnings_of her husband from his employment in the united_states during world war ii malta was devastated by german air strikes estimates of maltese national income in the postwar period ranged from dollar_figure million to dollar_figure million in when mr mifsud and his father emigrated from malta to the united_states malta was a country of small shopkeepers dockworkers and bureaucrats with a small anglo-maltese ruling class and the median wage for private workers in malta was about dollar_figure per week or dollar_figure per year maltese official records show only two purchases and one sale of real_property by mr mifsud's father and one sale of real_property by mr mifsud and certain of his family members in date mr mifsud's father purchased a house in malta for british pounds sterling pounds which was the official currency of malta in date he sold that house for pounds in date mr mifsud's father purchased another house in malta for pounds in mr mifsud along with his mother three brothers and a sister sold a house in malta for big_number pounds or dollar_figure at the exchange rate in effect in of dollar_figure per pound in malta was under english exchange controls which limited the ability of maltese persons to bring any form of currency out of the country the export in of currency from malta in an amount of pounds or any other form of currency equal to approximately dollar_figure would have had a serious impact on malta's economy and the policy of its government and would have been required by the english exchange controls to have been documented malta has no official record that an export from malta took place in of currency in an amount of pounds or any other form of currency equal to approximately dollar_figure mr mifsud who lived with his father after he arrived in the united_states in began working about one year there- after when he was around years old since that time until petitioners moved to florida in mr mifsud worked at different times in the kitchens of a few hotels in the detroit metropolitan area in the kitchen of a cafeteria at ford motor company in a restaurant in the detroit metropolitan area and at a ford motor company plant for a period of years during the 1960's mr mifsud also operated a laundromat around petitioners purchased a restaurant in the detroit metropolitan area which they operated until they moved to florida in petitioners who married in have two daughters diana mamo ms mamo and geraldine who were born in and respectively throughout the years at issue ms mamo was married to joe mamo mr mamo and they have children from that marriage they divorced in in date while petitioners were living in michigan a robbery occurred at their house during which dollar_figure was stolen from a safe in they sold the restaurant that they owned and operated in michigan and moved to florida when petitioners first moved to florida they rented a house in embassy township shortly thereafter they purchased a house in port richey florida around or petitioners purchased a house in hudson florida in which they resided at the time of the trial in this case shortly after petitioners moved to florida they together with their daughter ms mamo and her husband mr mamo organized paul joe inc an s_corporation for the purpose of acquiring and operating spring hill family restaurant spring hill res- taurant at all relevant times petitioners owned in the aggregate percent and ms mamo and mr mamo owned in the aggregate percent of the stock of paul joe inc spring hill restaurant is located near weehi wachee springs a major florida tourist attraction around petitioners together with their daughter ms mamo and her husband mr mamo organized nichole eric inc an s_corporation for the purpose of operating a restaurant known as breakfast club of hills at all relevant times petitioners owned in the aggregate percent and ms mamo and mr mamo owned in the aggregate percent of the stock of nichole eric inc around petitioners together with their daughter geraldine and her husband organized crystal ryan inc an s_corporation for the purpose of operating a restaurant known as the breakfast club at all relevant times petitioners owned in the aggregate percent and their daughter geraldine and her husband owned in the aggregate percent of the stock of crystal ryan inc in petitioners organized the mifsuds inc an s_corporation for the purpose of operating a restaurant known as rams horn during that year petitioners owned percent of the stock of the mifsuds inc when paul joe inc first began operating spring hill restaurant mr mifsud and mr mamo his son-in-law worked principally as cooks ms mifsud operated the cash register and occasionally ms mamo operated the cash register and served as a hostess in the dining room of that restaurant around mr mamo had an automobile accident was forced to quit working at spring hill restaurant and did not return to work there until around or when mr mamo returned to work at spring hill restaurant he worked at the cash register and served as a host in the dining room mr mamo stopped working at spring hill restaurant around date and started working at breakfast club of hills which was owned by nichole eric ince thereafter he had no further involvement in the operations of spring hill restaurant although he and ms mano continued to own percent of the stock of paul joe inc which owned that restaurant after mr mamo's accident in mr mifsud stopped working as a cook at spring hill restaurant and began and continued throughout the years at issue to work up front at that restaurant primarily operating the cash register around or when mr mamo returned to work at spring hill restau- rant mr mifsud was running the afternoon shift at that restau- rant after mr mamo stopped working at spring hill restaurant in mr mifsud was solely responsible for running that restaurant during the years at issue mr mifsud also spent time working at the cash register and in the dining room of the breakfast club which was owned by crystal ryan inc when paul joe inc first began operating spring hill restaurant it could accommodate approximately customers around the size of that restaurant was expanded to ac- commodate approximately customers during the years at issue spring hill restaurant was open for breakfast lunch and dinner at all relevant times the peak period during the year for business at spring hill res- taurant lasted from around september until easter which was the peak tourist season in florida business at the spring hill restaurant declined somewhat as peak tourist season in florida declined after easter through around august since paul joe inc first began operating spring hill restaurant mr mifsud has been the only person who closed out the cash register at that restaurant the business records for spring hill restaurant for the years at issue relating to inter alia that restaurant's gross_receipts consisted of sheets of paper referred to by petitioners as sales sheets sales sheets mr mifsud prepared a sales sheet for each week day during those years and made entries on each such sheet on each night of each such week each sales sheet contained for each day of the week inter alia a column headed sales during the years at issue each night after mr mifsud closed out the cash register at spring hill restaurant he filled in an amount under that column which purported to show that restaurant's total daily gross_receipts reflected on the cash register tape and guest checks for each day during the years at issue each night after mr mifsud completed the sales sheet for the day he discarded the cash register tape and guest checks for that day during those years each night after mr mifsud closed out the cash register at spring hill restaurant he brought the cash receipts from that day's restaurant operations to his house at all relevant times mr mifsud who was knowledgeable about federal deposit insurance which insures u s deposits of one person up to dollar_figure and ms mifsud maintained multiple bank accounts as of date petitioners had dollar_figure on deposit at barnett bank dollar_figure of which was in a certificate of deposit dollar_figure of which was in an individ-- ual retirement account and dollar_figure of which was in a checking -- - account during the years at issue petitioners maintained bank accounts at barnett bank sun bank and citizens federal during and petitioners also maintained a bank account at great western bank during the years at issue petitioners made numerous deposits of cash into their bank accounts which for the most part were regularly made throughout the year in rela- tively small amounts ie around dollar_figure or less in great western bank issued a cash transaction report with respect to petitioners because they made two cash deposits on august of that year which totaled in excess of dollar_figure during the years at issue petitioners deposited the fol- lowing aggregate amounts into their bank accounts at the banks indicated barnett bank dollar_figure dollar_figure dollar_figure great western bank -- big_number big_number sun bank dollar_figure big_number big_number citizens federal dollar_figure big_number big_number total deposits dollar_figure big_number big_number at all relevant times mr mifsud paid attention to the economy and to changes in interest rates and how such changes might affect petitioners for example when interest rates fell mr mifsud contacted barnett bank in order to refinance petition-- ers' house at a lower interest rate at all relevant times mr mifsud also was concerned with the interest that petitioners were able to earn on their bank_deposits if there was a better rate of interest accruing on certificates of deposits mr mifsud transferred funds from one or more of petitioners' checking accounts and or savings accounts in order to buy such a certifi- cate even though he recognized that a certificate of deposit was not as liguid an asset as a checking or other similar bank account at all relevant times mr mifsud was aware that he could not redeem a certificate of deposit before maturity without incurring a financial penalty as compared to withdrawing funds at any time from a checking account or similar bank account mr mifsud was not aware of any u s bank that had failed and thereby caused injury to its depositors at all relevant times petitioners financed through loans the purchases of their residences businesses and automotive vehicles and paid interest on those loans after petitioners moved to florida they purchased on credit at least the following automotive vehicles a datsun a ford bronco a lincoln town car a cadillac eldorado a lexus ls- a datsun a cadillac seville a honda accord ex and two lincoln town cars mr mifsud submitted a credit application to ford motor credit company dated date that application showed inter alia gross monthly salary of dollar_figure or dollar_figure annually from spring hill restaurant and income from two other restaurants the amount of which was not stated on that application petitioners submitted to barnett bank an applica- tion dated date for a line of credit in the amount of dollar_figure that application showed inter alia gross monthly salary of dollar_figure from three restaurants and other monthly income of dollar_figure in the form of interest or total annual income of dollar_figure during the years at issue petitioners did not receive any inheritances legacies or devises petitioners filed joint tax returns returns for the years and in which they reported the following amounts of wages or salaries from the corporate owners of the restaurants indicated corporate owner-- restaurant year mr mifsud ms mifsud total nichole eric dollar_figure dollar_figure dollar_figure inc ----breakfast club of hills big_number big_number big_number big_number big_number paul joe inc -- big_number big_number big_number spring hill restaurant big_number big_number big_number big_number big_number big_number crystal ryan big_number big_number big_number inc --the breakfast club big_number big_number big_number big_number big_number big_number total by year big_number big_number big_number big_number big_number big_number in their return for each of the years at issue petitioners reported a capital_loss of dollar_figure they also reported subchapter_s losses of dollar_figure in their return dollar_figure in their return and dollar_figure in their return the amounts of total income reported by petitioners in their returns for and were dollar_figure dollar_figure and dollar_figure respectively petitioners reported the following amounts of interest_income in schedule b interest and dividend income of their return for each year indicated year amount dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number includes dollar_figure in tax-exempt_interest tncludes dollar_figure in tax-exempt_interest petitioners reported the following amounts of interest_expense in schedule a itemized_deductions of their returns for the years indicated year amount dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number in forms 1120s u s income_tax return for an s_corporation for and paul joe inc reported gross_receipts in the amounts of dollar_figure dollar_figure and dollar_figure respectively in those forms paul joe inc reported cost_of_goods_sold in the amounts of dollar_figure dollar_figure and dollar_figure respectively of which dollar_figure dollar_figure and dollar_figure respec-- tively were reported as purchases and dollar_figure dollar_figure and dollar_figure respectively were reported as cost of labor during the period through interest rates under sec_6621 ranged as follows from a high of percent in to a low of percent in interest rates under sec_6621 were percent in percent in percent in percent in percent in percent in and percent in in the collection_division of the internal_revenue_service irs issued a summons because the irs did not have a record that paul joe inc had filed a form_1120s for any of the years through when the irs received no response to the summons the matter was referred to the examination_division of the irs and assigned to william joseph slater mr slater a revenue_agent in that division around date mr slater wrote a letter to petitioners in which he indicated that the irs had no record of having received forms 1120s for paul joe inc and requested that they contact mr slater to discuss the matter because petitioners did not respond to mr slater's letter mr slater contacted the individual who was shown in petitioners' returns as their return preparer in order to obtain an explanation regarding the failure of paul joe inc to file forms 1120s shortly thereafter mr slater received forms 1120s for paul joe inc for and which were signed by mr mifsud and petitioners’ return preparer those returns showed losses for spring hill restau- rant mr slater compared petitioners’ returns for and with forms 1120s for paul joe inc for those years and ascertained inter alia that petitioners' returns for those years showed significant interest_income mr slater also determined from irs records that a currency transaction report had been filed with respect to petitioners which showed that on one day in they deposited more than dollar_figure in cash into their bank account at great western bank mr slater decided to audit the restaurant business of paul joe inc notified petitioners and their return preparer by letter of that decision and requested a meeting mr slater met with mr mifsud and petitioners' return preparer at that meeting mr slater asked mr mifsud how he operated the res-- taurant business of paul joe inc inguired about the types of business records that were kept and similar matters mr slater requested and received records relating to corporate bank accounts and other corporate documents the only business records for paul joe inc relating to its gross_receipts that were provided to mr slater during his examination of paul joe inc and of petitioners were the sales sheets that mr mifsud completed daily during the years under examination no other such records were available because each night throughout those years mr mifsud discarded the daily cash register tapes and daily individual guest checks after he completed the sales sheet for the day mr slater decided to expand his examination to petitioners individually and asked them to provide him with certain informa-- tion including personal bank statements mr slater conducted an analysis under the bank_deposits method with respect to petitioners' bank_deposits for the years and that analysis showed that for each of the years and pe- titioners had substantial deposits in excess of the income that they reported in their return for each of those years mr slater requested a meeting with petitioners and their return preparer whom they had authorized to represent them with respect to the examination by the irs of their returns for and at that meeting mr slater asked for the source of petitioners' bank_deposits mr mifsud informed mr slater at that meeting that petitioners had a cash hoard from around when they moved from michigan to florida mr mifsud indicated at that meeting that immediately prior to petitioners' move to florida they had dollar_figure in cash and dollar_figure in a bank in detroit when they moved to florida they brought that cash with them and deposited into a florida bank account the dollar_figure that they had kept in a detroit bank mr mifsud further explained to mr slater that petitioners kept the cash hoard until the years under examination by the irs when according to mr mifsud they started depositing some of the cash hoard into petitioners' bank accounts because ms mifsud was insisting that he do that in view of a robbery that occurred at petitioners' house in upon learning mr mifsud's explanation of the amounts of cash deposits that petitioners made during and in excess of the income that they reported in their returns for those years mr slater asked mr mifsud for any information that could corroborate their position that they had a cash hoard in response petitioners gave mr slater a copy of a newspaper article with respect to the robbery that took place in at their house in michigan as well as tax returns for years prior to however no other information or documentation was pro- vided to mr slater in an attempt to corroborate petitioners' position that their unexplained bank_deposits were attributable to their claimed cash hoard mr slater expanded his examination of petitioners to include their taxable_year and he con- ducted an analysis under the bank_deposits method of petitioners' bank_deposits for that year in addition to auditing petitioners and paul joe inc mr slater also examined ms mamo and mr mamo who owned percent of paul joe inc mr slater did not find any sub- stantial unexplained cash deposits by them during the years under examination respondent issued a notice_of_deficiency notice to pe- titioners with respect to their taxable years and in the notice respondent determined inter alia that petitioners had unreported income for and in the amounts of dollar_figure dollar_figure and dollar_figure respectively the likely source of which was paul joe inc in making those determinations respondent relied on an analysis under the bank_deposits method of petitioners' bank_deposits during the years at issue which showed that petitioners had unexplained bank de- posits during those years respondent further determined in the notice that the cost_of_goods_sold reported by paul joe inc for and was understated in the amounts of dollar_figure and dollar_figure respectively because mr mifsud made purchases for paul joe inc during those years which were not reimbursed by that company ’ in the notice respondent determined that pe- titioners had deficiencies in tax and underpayments for and in the amounts of dollar_figure dollar_figure and dollar_figure respectively respondent further determined in the notice that petitioners are liable for each of the years at issue for the fraud_penalty under sec_6663 on the entire amount of each such underpayment the notice indicates that no adjustment was made to cost_of_goods_sold for because no information was available for that year - - in respondent's answer respondent alleged in the alterna- tive to the allegations in the answer that were based on the determinations in the notice that petitioners had increased deficiencies in tax and underpayments for the years at issue and that such increased underpayments of tax are due to fraud opinion except for the fraud_penalty and the increased deficiencies alleged in respondent's answer on which respondent has the burden_of_proof see sec_7454 rule b and a petitioners have the burden of establishing that respondent's determinations in the notice are erroneous see rule a 290_us_111 we turn to the fraud_penalty under sec_6663 that is because our resolution of that issue is determinative of pe- titioners' contentions that respondent's deficiency determina-- tions in the notice are erroneous that respondent has not shown that petitioners have the increases in such deficiencies that were alleged as part of respondent's alternative position in the answer and that the period of limitations for has expired in order for the fraud_penalty to apply respondent must prove by clear_and_convincing evidence that an underpayment exists and that some portion of such underpayment is attributable to fraud see sec_6663 sec_7454 rule b 99_tc_202 if respondent es-- --- - tablishes that any portion of an underpayment is attributable to fraud the entire underpayment is to be treated as attributable to fraud except with respect to any portion of such underpayment which the taxpayer establishes by a preponderance_of_the_evidence is not attributable to fraud see sec_6663 in a situation such as the present case in which the allegations of fraud are intertwined with unreported and indirectly reconstructed income respondent can satisfy the burden of establishing an underpayment in one of two ways where the taxpayer alleges a nontaxable source for the unreported income reconstructed by respondent by disproving that alleged nontaxable source see 94_tc_654 or by proving a likely source of that unreported income see parks v commissioner supra the parties stipulated that petitioners made bank_deposits during and totaling dollar_figure dollar_figure and dollar_figure respectively as part of respondent's alternative position in the answer respondent permitted petitioners to reduce their total bank_deposits for and by dollar_figure dollar_figure and dollar_figure respectively which were the amounts of deposits that respondent concluded were attributable to nontaxable sources petitioners do not dispute the amounts under respondent's position in the answer that is based continued of those reductions of petitioners' bank_deposits for the years at issue however petitioners contend that for each year at issue the excess of petitioners' bank_deposits reduced by those amounts attributable to nontaxable sources that respondent allowed over the amount of total income that petitioners reported in their return for each such year also is attributable to a nontaxable source namely a cash hoard respondent may disprove petitioners' allegation of a cash hoard by showing that respondent's reconstruction_of_income under the bank_deposits method is accurate and that petitioners' allegation of a cash hoard is inconsistent implausible and not supported by objective evidence in the record see parks v commissioner supra on the record before us we find that respondent's reconstruction of petitioners' income under the bank_deposits method as alleged as part of respondent's alternative position in the answer is accurate indeed the only complaint continued on the notice respondent reduced petitioners' total deposits for the years at issue in amounts of such deposits that were greater than those allowed under respondent's alternative position in the answer respondent also adjusted the total income of paul joe inc for in the amounts of dollar_figure for corporate purchases paid for by mr mifsud and dollar_figure for checks deposited to that business for cash and for in the amounts of dollar_figure for corporate purchases paid for by mr mifsud and dollar_figure for checks deposited to that business for cash petitioners do not dispute those adjustments that petitioners have about that reconstruction is that respon- dent failed to reduce their bank_deposits for each of the years at issue by the total amount of such deposits for each such year that petitioners claim was attributable to their cash hoard to support their position that the source of the unreported income alleged by respondent under respondent's alternative position in the answer was their cash hoard petitioners rely principally on the testimony of mr mifsud and to a lesser extent on the testimony of ms mifsud ms mamo and mr mamo we are not required to and we do not accept the self-serving testimony of petitioners nor are we required to and we do not accept any testimony of petitioners' daughter ms mamo or of mr mamo the father of two of petitioners’ grandchildren and their former son-in-law which serves petitioners' interest in this case see 204_f2d_205 5th cir 87_tc_74 65_tc_87 affd per curiam 540_f2d_821 5th cir we found the testimony of mr mifsud and of ms mifsud that they had a cash hoard which was the source for each of the years at issue for the bank_deposits at issue to be implausible inconsistent with and or not supported by objective evidence in the record and not credible by way of illustration we found mr mifsud's testimony that in his father brought approxi- mately dollar_figure from malta to the united_states large amounts of which mr mifsud claims his parents gave to him both during his father's lifetime and after his father died to be implausible inconsistent with and not supported by objective evidence in the record and not credible the record establishes that in malta was under english exchange controls which limited the ability of maltese persons to bring currency out of the country the export of currency from malta in in an amount of pounds or any other form of currency equal to approximately dollar_figure would have had a serious impact on malta's economy and the policy of its government and would have been required by the english exchange controls to have been documented malta has no official record that an export from malta took place in of currency in an amount of pounds or any other form of currency equal to approximately dollar_figure the record also establishes that in when mr mifsud and his father emigrated from malta to the united_states malta which had been devastated during world war il by german air strikes was a nation of small shopkeepers dockworkers and bureaucrats with a small anglo-maltese ruling class estimates of maltese national income in the postwar period ranged from dollar_figure million to dollar_figure million and the median wage for private workers in malta was about dollar_figure per week or dollar_figure per year - - by way of further illustration of testimony of mr mifsud that we found to be implausible inconsistent with and not supported by objective evidence in the record and not credible mr mifsud testified that his father owned a very large eight-- bedroom house in malta which according to mr mifsud his father sold for big_number pounds in or dollar_figure at the then prevailing exchange rate of dollar_figure per pound maltese official records show only two purchases and one sale of real_property by mr mifsud's father and one sale by mr mifsud and certain of his family members in date mr mifsud's father purchased a house in malta for pounds in date he sold that house for pounds in date mr mifsud's father purchased another house in malta for pounds in mr mifsud along with his mother three brothers and a sister sold a house in malta for big_number pounds or dollar_figure at the exchange rate in effect in of dollar_figure per pound we also found implausible not supported by objective evidence in the record and not credible mr mifsud's testimony that although his father did not have to work since he brought with him approximately dollar_figure from malta in he decided to take a position about a year after he emigrated to the united_states when he wa sec_48 years old as a head waiter at a hotel in detroit because he was bored we simply do not believe that mr mifsud's father would have undertaken such physically demanding - - work if as mr mifsud testified his father did not have to do so because he brought approximately dollar_figure with him to the united_states a year before he started working as a head waiter nor do we believe that mr mifsud's elderly and ill mother would be living on social_security_benefits and gifts from her children if in fact mr mifsud's father had brought around half a million dollars to the united_states in which would have belonged to her upon the death of mr mifsud's father to illustrate further why we shall not accept and rely on the testimony of mr mifsud and ms mifsud relating to petition- ers' claim that the source of the bank_deposits at issue was a cash hoard which they brought with them when they moved from michigan to florida mr mifsud testified that petitioners brought dollar_figure in cash and dollar_figure in bank_deposits to florida when they moved there in however ms mifsud testified that petitioners had over dollar_figure cash when they moved from michigan to florida moreover during the examination of paul joe inc and of petitioners by the irs mr mifsud told mr slater the revenue_agent responsible for that examination that the source of funds that petitioners deposited into their bank accounts during the years at issue was dollar_figure in cash which they brought with them when they moved from michigan to florida mr mifsud also told mr slater during the irs' continued -- p7 - mr mifsud also testified that around he began depositing money from petitioners' alleged cash hoard into various bank accounts in increments of dollar_figure to dollar_figure usually once a week or every three weeks however mr mifsud told mr slater during the irs' examination of paul joe inc and of petitioners that petitioners began depositing their cash hoard during the years at issue and ms mifsud testified that they began depositing their cash hoard in moreover the amounts of the various bank_deposits that petitioners made throughout the years at issue are for the most part much smaller than the level of deposits that mr mifsud testified he made from his cash hoard during those years ie from dollar_figure to dollar_figure assuming arguendo that starting in mr mifsud made deposits of dollar_figure a year a conservative assumption in light of mr mifsud's testimony that around petitioners began de- positing cash in increments of dollar_figure to dollar_figure usually once a week or every three weeks petitioners would have deposited within six and a half years or by around or all of the dollar_figure in cash that mr mifsud claims petitioners brought with them in when they moved from michigan to florida furthermore under the same assumption petitioners would have continued examination of petitioners that they brought dollar_figure in bank_deposits when they moved to florida from michigan - - deposited within four years or by around all of the dollar_figure in cash which mr mifsud informed mr slater petitioners brought with them to florida in if the court were to accept mr mifsud's testimony as to when petitioners started making bank_deposits from their alleged cash hoard and the amounts and frequency of such deposits such alleged cash hoard would have been fully deposited into petitioners' bank accounts well before the first year at issue regardless whether it is assumed that petitioners had dollar_figure or dollar_figure in cash when they moved from michigan to florida in another illustration of the implausibility inconsistency and lack of credibility of mr mifsud's testimony relates to his claim at trial that he maintained a cash hoard because he was distrustful of banks a distrust according to his testimony that he learned from his parents the record belies mr mifsud's claim that he was distrustful of banks at all relevant times petitioners maintained multiple bank accounts into which they deposited in the aggregate large amounts of cash for example petitioners had dollar_figure on deposit at barnett bank on de- cember in addition during and they made bank_deposits totaling dollar_figure dollar_figure and dollar_figure respectively furthermore at all relevant times mr mifsud was knowledgeable about federal deposit insurance which protects bank_deposits of one person up to dollar_figure he also was knowl- edgeable about interest rates and transferred his bank invest-- ments from deposits in checking and or savings accounts to one or more certificates of deposit whenever the applicable_interest_rate on such a certificate would yield a greater return for petitioners mr mifsud also admitted that he had never heard of a bank in the united_states that had failed and thereby caused injury to its depositors mr mifsud's own testimony belies his testimony that he learned to distrust banks from his parents mr mifsud testified that his mother made him open a savings account with detroit national bank it is implausible to us that his parents were distrustful of banks and taught mr mifsud to distrust them and yet mr mifsud's mother made him open a savings account with a detroit bank other facts established by the record further erode the credibility of petitioners' claim that their cash hoard was the source for the bank_deposits at issue for example petitioners had interest_income of dollar_figure or more for each of the years at issue and received interest_income in excess of dollar_figure during every year starting in petitioners’ interest_income for and included tax-exempt_interest we believe that a person like mr mifsud who was sophisticated enough to seek and receive tax-exempt_interest buy certificates of deposit when interest rates on such deposits yielded petitioners a greater return than the interest that they were earning on their checking and or savings bank accounts and refinance the mortgage loan on their house when interest rates fell below the interest rate applicable to that loan would not forgo the ability to earn interest_income on petitioners' alleged cash hoard of dollar_figure or even dollar_figure especially considering the high interest rates available during the 1980's which peaked pincite percent in considering those high interest rates petitioners would have forgone_interest income of as much as dollar_figure a year by keeping the alleged cash hoard of dollar_figure at home and not depositing it into banks that amount of forgone_interest income is more than petitioners reported as total income for any of the years through we do not believe that petitioners would have forgone such interest_income and we do not believe that they did that is because we do not find credible their claim that their cash hoard of dollar_figure or dollar_figure was the source of the bank_deposits at issue it is also significant that mr mifsud testified at trial that he could not recall the amount of petitioners' alleged cash hoard that they deposited into their bank accounts during each of the years at issue we find mr mifsud's claimed inability to remember those alleged matters to be suspect in view of his ability to remember with specificity other facts relating to petitioners’ financial situation for example mr mifsud was able to recall the precise amount of the monthly mortgage loan payment ie dollar_figure that was required with respect to the first house that petitioners purchased in we believe that mr mifsud's inability to remember the amount of petitioners' alleged cash hoard that they deposited into their bank accounts during each of the years at issue is attributable to the fact that they did not make such deposits another aspect of mr mifsud's and ms mifsud's testimony that we found to be implausible and not credible relates to their assertion at trial that they made bank_deposits during the years at issue from their cash hoard because of ms mifsud's strong fear that their house in florida would be burglarized which fear was precipitated by the robbery at their house in michigan petitioners’ testimony rings hollow if in fact ms mifsud's fear that petitioners' house in florida would be burglarized were as strong as petitioners testified we cannot fathom why they would have continued to keep large amounts of cash in their house throughout the 1980's and the years at issue as they contend they did on the record before us we find petitioners' contention that the source of the bank_deposits at issue during the years at issue was their cash hoard to be implausible and inconsistent with and or not supported by objective evidence in the record indeed we find the testimony of both mr mifsud and ms mifsud regarding such deposits to be patently incredible based on our examination of the entire record in this case we find that respondent has established by clear_and_convincing evidence that under the bank_deposits method petitioners have unreported income for each of the years and in the amounts of dollar_figure dollar_figure and dollar_figure respectively see parks v commissioner t c pincite ’ we further find on since respondent has disproved petitioners' alleged nontaxable source of the bank_deposits at issue and thereby has satisfied respondent's burden of establishing an underpayment for each of the years at issue see 94_tc_654 we need not address whether respondent has established a likely source of petitioners' unreported income for those years see id we nonetheless note that we find on the record before us that respondent has shown by clear and con- vincing evidence a likely source of that unreported income viz spring hill restaurant we also believe that the breakfast club at which mr mifsud spent time during the years at issue working inter alia at the cash register was a likely source for at least some of the unreported income of petitioners for those years crystal ryan inc owned the breakfast club and petitioners owned percent of the stock of that s_corporation the record establishes that mr mifsud admitted in a credit application that he submitted to ford motor credit company dated date that he had inter alia gross monthly salary of dollar_figure or dollar_figure annually from spring hill restaurant and income from two other restaurants the amount of which was not stated on that application petitioners also admitted in an application_for a line of credit in the amount of dollar_figure dated date which they submitted to barnett bank that they had inter alia gross monthly salary of dollar_figure from three restaurants and other monthly income of dollar_figure in the form of interest or total annual income of dollar_figure even mr mamo petitioners' former son-in-law and the father of petition-- ers' grandchildren admitted at trial that around the last year during which mr mamo worked at spring hill restaurant continued that record that petitioners have a deficiency in tax for each of the years and attributable to petitioners' unreported income that we have found for each of those years and continued that restaurant was generating as much as approximately dollar_figure of gross_receipts annually that amount is well in excess of the gross_receipts of dollar_figure dollar_figure dollar_figure and dollar_figure for and respectively that paul joe inc reported in forms 1120s for those years in an attempt to show that spring hill restaurant could not have been the source of the bank_deposits at issue petitioners proffered the testimony of theodore r mandigo mr mandigo whom the court found qualified as an expert in the restaurant busi- ness petitioners' expert acknowledged during his testimony that he based his opinion that spring hill restaurant could not have been the source of those deposits on data provided to him by petitioners for example petitioners' expert witness assumed that paul joe inc had gross_receipts of dollar_figure dollar_figure and dollar_figure during and respectively which were approximately the amounts that paul joe inc reported as gross_receipts in forms 1120s for those years those amounts of gross_receipts are belied by mr mamo's testimony that during spring hill restaurant generated gross_receipts of as much as approximately dollar_figure and by the credit applications that mr mifsud and petitioners respectively submitted during petitioners' expert witness also assumed that the amounts of cost_of_goods_sold of spring hill restaurant for the years at issue that petitioners provided to him were accurate however the parties stipulated that the cost_of_goods_sold of paul joe inc was understated for and in the amounts of dollar_figure and dollar_figure respectively because for some unexplained reason paul joe inc did not claim all of its expenses mr mandigo conceded that if the data which petitioners provided to him and on which his opinion was based were incorrect his opinion would change we conclude that petitioners' expert witness has not rebutted the evidence in the record establishing that spring hill restaurant was capable of producing the bank_deposits at issue - -- the dollar_figure of unreported income for each of those years to which the parties agreed at trial we turn now to the requirement of fraudulent intent under sec_6663 to prove fraudulent intent on the part of pe- titioners for the years at issue respondent must establish by clear_and_convincing evidence that they intended to evade tax for each such year which they believed to be owing by conduct intended to conceal mislead or otherwise prevent the collection of such tax see 889_f2d_910 9th cir affg norman v commissioner tcmemo_1987_265 398_f2d_1002 3d cir parks v commissioner supra pincite the existence of fraud is a guestion of fact to be resolved upon consideration of the entire record see 96_tc_858 affd 959_f2d_16 2d cir 91_tc_874 67_tc_181 affd without published opinion 578_f2d_1383 8th cir fraud is never presumed or imputed and should not be found in circumstances which create at most only suspicion see 743_f2d_309 5th cir affg tcmemo_1984_25 92_tc_661 90_tc_1130 see supra note direct evidence of the requisite fraudulent intent is seldom available see petzoldt v commissioner supra pincite 80_tc_1111 consequently respon- dent may prove fraud by circumstantial evidence see toussaint v commissioner supra pincite 544_f2d_883 5th cir affg tcmemo_1975_368 rowlee v commissioner supra pincite the courts have identified a number of badges_of_fraud from which fraudulent intent may be inferred including consistent and substantial_understatement of income inconsistent or implausible explanations of behavior lack of credibility of the taxpayer's testimony and dealing in cash see laurins v commissioner supra pincite 796_f2d_303 9th cir affg tcmemo_1984_601 449_f2d_311 9th cir affg per curiam tcmemo_1969_48 niedringhaus v commissioner t c pincite parks v commissioner supra pincite 94_tc_316 recklitis v commissioner supra pincite 84_tc_405 rowlee v commissioner supra pincite in addition the tax- payer's background and the context of the events in question may be considered circumstantial evidence of fraud see 465_f2d_299 7th cir affg tcmemo_1970_274 niedringhaus v commissioner supra pincite although no single factor is necessarily sufficient to establish fraud the existence of several indicia constitutes persuasive circumstantial evidence of fraud see bradford v commissioner supra pincite petzoldt v commissioner supra pincite the record in this case is replete with indicia of fraud by petitioners including the following petitioners consistently failed to report substantial amounts of income for the years and they gave inconsistent and implausible explanations about the source of the bank_deposits at issue we did not find the testimony of either mr mifsud or ms mifsud to be credible in many material respects including their testimony that the source of the bank_deposits at issue was their alleged cash hoard the restaurant business in which petitioners engaged dealt primarily in cash and most of the deposits that petition-- ers made during the years at issue were in cash based on our examination of the entire record in this case we find that respondent has established by clear_and_convincing evidence that petitioners intended to evade tax for each of the years through which they believed to be owing by conduct intended to conceal mislead or otherwise prevent the collection of such tax ’ we further find on that record that we have considered all of the contentions and arguments of petitioners that are not discussed herein and we find them to be without merit -- - petitioners are liable for the fraud_penalty under sec_6663 for and on the underpayment attributable to petitioners' unreported income that we have found for each of those years and the dollar_figure of unreported income for each of those years to which the parties agreed at trial ’ see sec_6663 and b to reflect the foregoing and the concessions of the parties decision will be entered under rule see supra note
